DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, with regard to claim 1 (independent claims 9 and 16 being substantively similar), Romero Galan et al. (US 2019/0136589 A1) discloses a cowl door (abstract; para. [0005]) comprising: 
a cowl door body (cowling 100.1; fig. 1b) having a first side, a second side, and an interior surface and an exterior surface extending between the first side and the second side (as shown in fig. 1b), the cowl door body (100.1) configured to be rotatably mounted to a structure at the first side of the cowl door body (via upper longitudinal hinge 100.3; fig. 1b); 
at least one stiffener mounted to the interior surface of the cowl door body and extending lengthwise at least a portion of a distance between the first side and the second side of the cowl door body (the unnumbered stiffeners shown extending along the inner surface of the cowling 100.1 in fig. 1b), the at least one stiffener comprising a stiffener body (as shown in fig. 1b) comprising a latch housing section (hook-keeper unit 1) disposed at a second stiffener end of the stiffener body proximate the second side of the cowl door body (as shown in fig. 1b); and 
a latch member (hook 2, keeper 3; fig. 2a) mounted to the stiffener body (via rod 1.1; fig. 2a) and disposed at least partially within the latch housing section of the stiffener body (para. [0086], regarding if the hook 2 is installed on one part 100.1 of the two-part cowl 100, the keeper 3 is to be installed on the other part 100.2, or vice-versa; as shown in fig. 2a);
wherein the stiffener body further comprises a mount portion mounted to the interior surface of the cowl door body and a hoop portion projecting outward from the mount portion (as shown in fig. 1b); and
wherein the stiffener body has a first stiffener end opposite the second stiffener end (as shown in fig. 1b), wherein the stiffener body further comprises a support section that extends from the first stiffener end a portion of a length of the stiffener body and the latch housing section extends from the second stiffener end another portion of the length of the stiffener body (as shown in fig. 1b).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, wherein the hoop portion of the stiffener body has a first width at the latch housing section and a second width at the support section, and the first width is greater than the second width.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647